Citation Nr: 1550855	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran currently resides in California and the Oakland, California RO has jurisdiction over the case.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is in the Veteran's claims file.

In April 2014, and then again in June 2015, the Board remanded the claim for further development, which has been accomplished.  Therefore the case may proceed on appeal before the Board without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran participated in U.S. atmospheric nuclear testing and was found to have received no more than external gamma dose 16 rem; external neutron dose 0.5 rem; internal committed dose to the prostate (alpha) 0 rem; internal committed dose to the prostate (beta plus gamma) 1 rem.
 
2.  The Veteran's prostate cancer developed approximately 44 years after exposure and separation from active service; prostate cancer is unrelated to an injury, disease, or event of service origin, to include his confirmed exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was a photographer in service and stated that he took photographs before, during and after atmospheric nuclear testing in Nevada in 1952.  His participation in Operation TUMBLER-SNAPPER in 1952 has been confirmed.  He claims entitlement to service connection for prostate cancer primarily based on  exposure to ionizing radiation during that participation.

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A letter in October 2002 satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's available service treatment records and post-service VA and private treatment records have also been obtained.  In March 2012, the National Personnel Records Center (NPRC) notified the Veteran that that certain service records were "fire-related."  This is the term commonly used to refer to records which were destroyed during an accidental fire at the NPRC in 1973.  These records are unavailable.  In such case, VA has a heightened obligation to assist the Veteran in the development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  There is no indication that any relevant Social Security Administration records are missing.

The Veteran was provided VA medical examinations in October 2003 and September 2015.  These examinations are considered adequate in that they are based on review of the Veteran's medical history, describe the claimed disability in sufficient detail so that the Board's evaluation is fully informed, and contain a reasoned explanation.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal

II.  Applicable Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2104); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Id.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be substantiated in three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation-exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo- alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelves, ureters, urinary bladder, and urethra. Prostate cancer is not included.  Id.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 

The regulation states that, if the Veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.

The third method for establishing service connection for prostate cancer, to include as due to exposure to ionizing radiation, is via criteria for establishing direct service connection.  This can be established by showing, notwithstanding the presumptions and procedures discussed above, that prostate cancer was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

III.  Analysis

As set out above, prostate cancer is among the enumerated radiogenic diseases.  VA confirmed the Veteran's participation in Operation TUMBLER-SNAPPER, a U.S. atmospheric nuclear test series conducted during 1952.

In conjunction with the present claim, the RO contacted the Defense Threat Reduction Agency (DTRA).  In August 2014, the DTRA confirmed that the Veteran was a participant of Operation TUMBLER-SNAPPER, which was conducted in 1952.  DTRA estimated that the Veteran could not have received more than external gamma dose of 16 rem; external neutron dose of 0.5 rem; internal committed dose to the prostate (alpha) of 0 rem; and internal committed dose to the prostate (beta plus gamma) of 1 rem.

In an October 2014 memorandum the RO forwarded the Veteran's claims folder to VA's Compensation and Pension Service for review by the Under Secretary for Benefits.  In a December 2014 memorandum to the Under Secretary for Health, the Director of Compensation Pension Service requested a review by the Under Secretary of the accompanying records and an opinion as to the likelihood that the Veteran's prostate cancer is the result of exposure to ionizing radiation during service.

In a subsequent December 2014 memorandum to the Director, Compensation Service, the Director of Environmental Health Program (DEHP) discussed the pertinent medical evidence and doses of ionizing radiation that the Veteran could have received as reported by DTRA.  After review using the Interactive Radio Epidemiological Program of the National Institute for Occupational Safety and Health (NIOSH) to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer, the DEHP opined that it is not likely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in service.

The Board finds that the appropriate development for radiogenic diseases has been completed as set out under 38 C.F.R. § 3.311(b).  The Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2), which manifested within the period specified by regulation, and he was exposed to ionizing radiation as the result of his participation in Operation TUMBLER-SNAPPER conducted at the Nevada Test Site.  However, under criteria of 38 C.F.R. § 3.311, the evidence does not demonstrate that the Veteran's exposure to ionizing radiation caused his current prostate cancer.  As such, service connection cannot be established under 38 C.F.R. § 3.311.

Private treatment records include a March 1987 treatment record that contains a past medical history of prostatectomy.  An October 1997 discharge summary report includes diagnoses of carcinoma of the prostate and status post prostatectomy in 1991.

During an October 2003 VA examination the Veteran reported that he was involved with photographing four airborne atomic explosions at Yucca Flats in 1952.  He reported that in 1982 he had prostate problems and had nine-tenths of his prostate removed.  In 1996 his PSA started going up and reached 40 and he underwent 40 radiation treatments for prostate cancer.  He reported that in 1998 he was diagnosed with parathyroid adenoma and one parathyroid gland was removed.  After examination, the report contains diagnoses including prostate cancer, post-radiation with a PSA report of 0.1, last done at Mather Air Force Base.  The report does not include an opinion as to the etiology of the Veteran's prostate cancer.

During a December 2013 hearing before the undersigned, the Veteran testified that during his participation in Operation TUMBLER-SNAPPER, he indicated that he took photographs from a position that was very near "ground zero" and he felt that the DTRA dose estimate was inadequate as it was based on the assumption that his duties were conducted from a distant location.

During a September 2015 VA examination the examiner noted that the Veteran had been diagnosed with prostate cancer in 1996.  The examiner reviewed the Veteran's medical history and findings by the DTRA for dosage estimates of radiation in service.  The examiner noted that the Veteran was an 87 year old male who served in the Army from November 1950 to November 1952.

During the September 2015 VA examination the examiner discussed the medical history from the previous VA examination of October 2003, during which the Veteran reported he was involved with photographing the atomic explosions at Yucca Flats; and in 1952, he photographed an airborne atomic bomb explosion that was 10 times the size of the bomb at Hiroshima.  The Veteran reported that he was also there for three other blasts.  In a related September 2015 VA report of medical opinion, the examiner opined that the prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

As rationale, the examiner noted his consultation with a radiation science specialist who is a program manager for the VHA National Health Physics Program.  In this regard, the examiner noted in general that epidemiological studies show that there is a weak association, at best, of prostate cancer with radiation exposure; with best estimations of excess relative risk that are a little greater than zero, with the error bars crossing zero.  

The examiner further stated that because the baseline risk of prostate cancer is large for older males, and the radiogenic risk per unit dose will be estimated as small, that the probability of causation is likely to be small.

The examiner noted that he utilized a government website, "Interactive Radioepidemiological Program", to calculate the probability of causation of the Veteran's prostate cancer by entering the applicable information including date of birth, date of exposure, length of time from exposure to development of cancer,  type of cancer, and the rem exposure.  Using the "Interactive Radioepidemiological Program" the calculated probability was 15.36 percent, which the examiner noted was significantly less than 50 percent employed by VA in adjudicating cases in favor of a veteran based on the probability of an etiological nexus.

The record supports that the Veteran was diagnosed with prostate cancer in 1996, approximately 44 years after exposure to radiation and separation from service.  The Veteran's extant service treatment records and VA and private medical records do not reflect any condition or treatment of the prostate before 1982, approximately 30 years after the exposure in service. 

The Veteran has not submitted nor does the record reflect any medical evidence supporting a positive nexus between the Veteran's prostate cancer and his service, to include the verified radiation exposure.

The opinions developed pursuant to 38 C.F.R. § 3.311 that include consideration of calculated dose estimates and established scientific findings pertaining to the likelihood of causation, are probative and consistent with the evidence of record.  

The Board has closely reviewed the Veteran's own lay statements and hearing testimony that relates his prostate cancer to his exposure to radiation in service. The Board finds that they are not competent (or probative) evidence in the matter of a nexus between the Veteran's prostate cancer and his exposure to radiation.  See Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Other than the Veteran's statements, there is no evidence that the dose estimates from DTRA are not consistent or accurate in his case.

Prostate cancer is not a simple condition identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between prostate cancer and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have. 

After review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of prostate cancer were not chronic in service and were not continuous after service.  The Veteran does not contend that he had prostate cancer or symptoms of prostate cancer in service.  The record shows that prostate pathology was found about 30 years after exposure in service and that prostate cancer was diagnosed in 1996, over four decades after the Veteran's separation from service. 

In sum, although the Veteran was exposed to ionizing radiation in service, his prostate cancer has not been found to be related to such exposure or to service otherwise.  Moreover, there is no evidence of chronic symptoms of prostate cancer in service, or after service for several decades, and prostate cancer is not directly related to service.  
 
As such, service connection on a direct basis and on the basis of in-service exposure to ionizing radiation or otherwise is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for prostate cancer is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


